UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4184


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BYRON ANTHONY GREY, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:08-
cr-00462-RWT-1)


Submitted:   January 31, 2012             Decided:   March 6, 2012


Before MOTZ, GREGORY, and KEENAN, Circuit Judges.


Affirmed in part; remanded in part by unpublished per curiam
opinion.


Richard Alan Finci, HOULON, BERMAN, BERGMAN, FINCI, LEVENSTEIN &
SKOK, LLC, Greenbelt, Maryland, for Appellant.           Rod J.
Rosenstein, United States Attorney, Deborah A. Johnston, Stacy
D. Belf, Assistant United States Attorneys, Greenbelt, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Byron Anthony Grey, Jr., pleaded guilty to conspiracy

to distribute and possess with intent to distribute fifty grams

or more of cocaine base (Count 1) and possession of a firearm in

furtherance of a drug trafficking crime under 18 U.S.C. § 924(c)

(2006) (Count 5).            Pursuant to Fed. R. Crim. P. 11(c)(1)(C), the

parties    agreed          that    Grey   would       be    sentenced        to    300   months’

imprisonment.             The district court sentenced Grey to 300 months’

imprisonment (240 months for Count 1 and 60 consecutive months

for Count 5).              Grey appeals, alleging that the district court

should have granted his motion to withdraw his guilty plea.                                   For

the reasons that follow, we affirm.

              We find no abuse of discretion in the district court’s

denial of the motion to withdraw.                           United States v. Ubakanma,

215    F.3d       421,     424    (4th    Cir.       2000)       (providing        standard    of

review).          The court carefully analyzed Grey’s motion in light of

the six factors discussed in our opinion in United States v.

Moore, 931 F.2d 245, 248 (4th Cir. 1991).                                 Moreover, we find

that Grey’s guilty plea hearing was properly conducted under

Fed. R. Crim. P. 11.                United States v. Puckett, 61 F.3d 1092,

1099   (4th        Cir.    1995)    (noting      that       a    proper    Rule     11   hearing

creates       a     strong       presumption         that       the   plea    is    final     and

binding).          Accordingly, we conclude that Grey’s claim is without

merit.

                                                 2
              Thus, we affirm Grey’s convictions and sentence.                        We

note, however, that Grey pleaded guilty to and was sentenced for

possessing a firearm in furtherance of a drug trafficking crime

under    18     U.S.C.       § 924(c).        The       written    criminal     judgment

mistakenly      states       that    Grey    was    convicted      and   sentenced   for

being    a    felon     in    possession      of    a    firearm    under     18   U.S.C.

§ 922(g)      (2006).        We     remand   for    correction      of   this   clerical

error.       See Fed. R. Crim. P. 36; United States v. Blackwell, 515

F.2d 125, 127 (4th Cir. 1975).                    We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                    AFFIRMED IN PART;
                                                                     REMANDED IN PART




                                              3